Citation Nr: 1042893	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  05-20 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1. Entitlement to service connection for arthritis and a ganglion 
cyst of the right wrist.

2. Entitlement to an initial evaluation in excess of 10 percent 
for left wrist disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran had active service from November 1970 to October 
1972.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Columbia, 
South Carolina.  

The case was remanded in September 2009 for additional 
development.  It has now been returned to the Board.


FINDINGS OF FACT

1.  The Veteran does not have a right wrist disorder which is 
related to service.

2.  The Veteran has failed, without good cause, to respond to 
inquiries concerning whether he wishes to withdraw his claim for 
entitlement to an initial evaluation in excess of 10 percent for 
left wrist disability; or to report for a scheduled VA 
examinations arranged in connection with his claim of entitlement 
to an increased rating for a left wrist disorder.


CONCLUSIONS OF LAW

1.  The Veteran does not have a right wrist disability, described 
as arthritis and a ganglion cyst of the right wrist, which was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  The claim for entitlement to an initial disability evaluation 
in excess of 10 percent for a left wrist disorder is denied based 
on the Veteran's failure to cooperate, to include failure to 
report for scheduled examination. 38 C.F.R. § 3.655 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The requirements of the VCAA have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in March and July 2003, 
and March and November 2006 correspondence of the information and 
evidence needed to substantiate and complete his claims, to 
include notice of what part of that evidence is to be provided by 
the claimant and notice of what part VA will attempt to obtain.  
The correspondence explained how VA assigns disability ratings 
and effective dates.  In any event, as the claim for service 
connection for a right wrist disorder is denied, no disability 
rating or effective date is assigned and any deficiency as to 
such notice is moot.

VA obtained the Veteran's available service treatment records and 
all of the identified post-service private and VA medical 
records.  In addition, the record shows that the RO attempted to 
have the appellant examined by VA medical personnel in connection 
with his claims, but he failed to cooperate or to report for a 
scheduled examination and has notified VA verbally of his intent 
to withdraw his claim.  He has however not responded to an RO 
letter requesting him to withdraw his claim in writing.  He has 
not provided VA with any reason for such failure.  Thus, the 
Board finds that VA has made its best effort to obtain all 
relevant evidence notwithstanding the lack of cooperation by the 
appellant.

There is no evidence of any VA error in notifying or assisting 
the Veteran that reasonably affects the fairness of this 
adjudication.  Indeed, the Veteran has not suggested that such an 
error, prejudicial or otherwise, exists.  

Regarding the Veteran's claim for entitlement to a higher initial 
evaluation for a left wrist disorder, this claim arises from his 
disagreement with the initial evaluation following the grant of 
service connection.  Courts have held that once service 
connection is granted, the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Based on 
the foregoing, no further development is required with respect to 
the duty to notify.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims are thus ready to be considered on the 
merits.

The Board has reviewed the evidence in the Veteran's claims files 
that includes his written contentions, service personnel and 
treatment records, private and VA medical records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate each claim and what the evidence in the 
claims file shows, or fails to show, with respect to each claim.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Analysis

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish 
service connection, a Veteran must show (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
current disability and the in-service disease or injury (or in-
service aggravation), "the so-called 'nexus' requirement."  
Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. Mar. 5, 2009); 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
evidence do not constitute competent medical evidence.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). When there is an approximate balance 
of positive and negative evidence regarding any issue material to 
the determination, the benefit of the doubt is resolved in favor 
of the Veteran.  38 U.S.C.A. § 5107(b).

Under 38 C.F.R. § 3.655, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of this section, the 
terms examination and reexamination include periods of hospital 
observation when required by VA.  38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  When the examination 
was scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, or 
a claim for increase, the claim shall be denied. 38 C.F.R. § 
3.655(b). 

VA's duty to assist the Veteran in the development of his claim 
is not a one-way street.  He is obligated to cooperate when he is 
asked for information which is essential in obtaining relevant 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  A Veteran 
must keep VA informed of his whereabouts. Wamhoff v. Brown, 8 
Vet. App. 517, 522 (1996); Olson v. Principi, 3 Vet. App. 480, 
483 (1992).   The U.S. Court of Appeals for Veterans Claims has 
clearly held that, if a claimant does not do so, there is no 
burden on VA to "turn up heaven and earth" to find him. Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).

In this case, VA, and specifically the Board, has gone to 
considerable lengths to obtain information to assist the Veteran 
with his claims.  It appears that notifications via several 
documents, including scheduling for an examination, were sent to 
the Veteran's last known address of record, and this and other 
correspondence and documents which have been sent there have not 
been returned as undeliverable.  If he is not at the location he 
gave VA, in essence there is simply no indication as to where he 
may be.

Clearly, the Veteran was well aware of the necessity of reporting 
for a VA examination, in light of the attempt to arrange an 
examination, including a remand from the Board for that purpose.  
Because he cancelled his most recent scheduled examination, the 
Board concludes that his claim of entitlement to additional 
benefits must be denied, in accordance with 38 C.F.R. § 3.655(a), 
(b).

Regarding his service connection claim for a right wrist 
condition, the claimant must submit competent evidence 
establishing the existence of a current disability resulting from 
service or a service-connected disability.  In this case, the 
evidence only relates to a left wrist disability related to his 
active service.   The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced.  See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding 
Veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting 
competent lay evidence requires facts perceived through the use 
of the five senses).   However, the Veteran, as a lay person, is 
not competent to testify that any current right wrist disability 
was caused by active service.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).   Consequently, his statements regarding etiology do 
not constitute competent medical evidence on which the Board can 
make a service connection determination.

The service treatment records are entirely silent as to any right 
wrist complaints, treatment, or diagnosis.  Likewise, there are 
no post service medical treatment records for a right wrist 
condition for many years.  

Inasmuch as a right wrist disorder is not related to the 
Veteran's active service, the Board concludes that such 
disability was not incurred in or aggravated by service. The 
evidence is not in relative equipoise; therefore, the Veteran may 
not be afforded the benefit of the doubt in the resolution of 
this claim.  Rather, the claim must be denied.

In reaching this conclusion, the Board has considered whether the 
benefits sought on appeal can be awarded without a VA 
examination.  However, having reviewed the complete record, and 
for the reasons and bases set forth herein, the Board further 
finds that, in the absence of additional pertinent information 
and more specifically absent a VA examination, to include 
orthopedic and neurological assessments as to his current 
disability as well as its probable etiology and nature, 
entitlement to the benefits sought on appeal cannot otherwise be 
established or confirmed.  See 38 C.F.R. § 3.655(a).

Regarding the left wrist disorder, the Board remanded this issue 
so that the Veteran could be afforded additional examination to 
ascertain the severity of his service-connected left wrist 
disability. 

In a January 2010 VAMC notation regarding the scheduling of a VA 
examination it was noted that the Veteran cancelled the 
examination and withdrew his claim.

The RO In a January 2010 letter to the Veteran noted that it was 
notified of his cancellation of his examination and withdrawal of 
his claim.  It stated that if he wished to reschedule the 
examination he should notify the RO as soon as possible.  If he 
wished to withdraw his claim he should submit the withdrawal in 
writing.  The Veteran did not respond to the VA letter.  

The correspondence issued to the Veteran has not been returned as 
undeliverable.  The last written communication from the Veteran 
appears to have been the VA Appeal Status Election Form, VAF 21-
23, dated in August 2006, prior to the September 2009 Board 
remand, in which he requested that his appeal be sent to the 
Board.  The Board acknowledges the RO's good faith efforts to 
schedule the Veteran for examinations.

In the service representative's September 2010, written brief, 
the Veteran's representative notes that they have attempted to 
contact him via telephone to no avail.  Given the presumption of 
regularity of the mailings of VA correspondence, the lack of 
return of any correspondence as undeliverable, and the lack of 
explanation regarding his failure to cooperate or report for a 
scheduled VA examination, the Board finds that he did not show 
good cause.  See 38 C.F.R. § 3.655.  Therefore, the Board finds 
that additional efforts to schedule the examination would be 
futile, and the increased rating claim must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for a right wrist disorder is denied.

Entitlement to an initial disability evaluation in excess of 10 
percent for a left wrist disorder is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


